PER CURIAM:
Adam Besthoff appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint because Besthoff failed to pay the initial partial filing fee. Because Besthoff may refile his suit and either pay the required fee or affirm he is unable, the dismissal order is interlocutory and not appealable. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.